This writ brings up for review an ordinance passed by the town council of the Town of Bloomfield on April 15th, 1946, purporting to amend a zoning ordinance so as to create a new zone classified as a garden type apartment residential zone. The zone so created affects a major portion of lot 1 in block 970 of the tax map, *page 35. 
The property affected is now and has been, for a number of years, used as a small public golf course. It comprises almost twenty-one acres. The property is bound on the north by farm land and on the south by the Glen Ridge golf course. *Page 581 
On the east is the Third River, beyond which is the property of the Clark Thread Company and across the street on the west is more of the Glen Ridge golf course. The property in question and all of the property beyond was zoned for one family dwellings.
We can find no evidence to overcome the presumption of validity. Gurland v. Town of Kearny, 128 N.J.L. 22;Brandon v. Montclair, 124 Id. 135; affirmed, 125 Id.367; Repp v. Shahadi, 132 Id. 24.
If it were necessary, we might find that the amendment was a reasonable exercise of the zoning power and is necessary for the needs of the defendant.
The change in the ordinance was effected under R.S. 40:55-35. We can find no basis for setting aside the ordinance, as amended, and the action taken therefore will be affirmed.